Citation Nr: 1317471	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a September 1, 1953, rating decision that denied assignment of multiple diagnostic codes for the Veteran's genitourinary disability based upon non-overlapping genitourinary symptoms should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether a November 19, 1974, rating decision that combined the service-connected disability of prostatic resection with urinary tract infection with anxiety and history of conversion reaction and continued a 20 percent rating should be revised or reversed on the grounds of CUE.


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not sufficiently alleged error in fact or law in the September 1953 rating decision.

2.  In November 1974, the RO combined the service connected disability of prostatic resection with urinary tract infection with anxiety and history of conversion reaction and continued a 20 percent rating.  Although notified of the denial the Veteran did not file an appeal.

3.  The Veteran has not sufficiently alleged error in fact or law in the November 1974 rating decision.





CONCLUSIONS OF LAW

1.  The September 1, 1953, rating decision that denied assignment of multiple diagnostic codes for the Veteran's genitourinary disability based upon non-overlapping genitourinary symptoms is not a result of clear and unmistakable error.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2012).

2.  The November 19, 1974, rating decision that combined the service-connected disability of prostatic resection with urinary tract infection with anxiety and history of conversion reaction and continued a 20 percent rating, is not a result of clear and unmistakable error.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board observes that the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

II.  CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non- specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

A.  September 1, 1953

The Veteran contends that the September 1, 1953, RO rating decision that found CUE in a prior December 23, 1952, RO rating decision and granted entitlement to an evaluation of 20 percent disabling, effective April 27, 1952, for prostatic resection under Diagnostic Code 7526 is the product of CUE in that it failed to assign multiple diagnostic codes for the Veteran's genitourinary disability based upon non-overlapping genitourinary symptoms.

The Veteran via his representative argues that the RO erroneously found that as of September 1, 1953, the medical evidence did not establish a clinical diagnosis of hydronephrosis, ureter stricture or impotence.  The Veteran's representative notes that the Veteran was diagnosed with a urethral stricture and contracture of the bladder neck while in service and that these two conditions caused a narrowing of the urethra, the back flow and retention of urine into the kidney, which he argues is the definition of hydronephrosis.  The Veteran's representative indicates that this set the Veteran up for chronic urinary tract infections from microorganisms in the retained urine.  

The Veteran's representative indicates that it was the goal of the two in-service prostate surgeries to correct these symptoms.  He reports that neither surgery worked and instead they created additional problems, including retrograde ejaculation and impotence.  The Veteran's representative indicates that at the time of the Veteran's medical board hearing, a panel of Army doctors realized the severity of the Veteran's conditions, granting a 20 percent rating for cystitis and a 20 percent rating for sexual dysfunction for a total disability rating of 40 percent.

The Veteran's representative argues that the RO erroneously found that the rating criteria in effect in 1952 and 1953 did not evaluate cystitis or prostatitis based on voiding dysfunction, urinary frequency, obstructed voiding or urinary tract infection.  The representative states that the version of Diagnostic Code 7512 cited by the RO specifically rates genitourinary disorders in terms of obstructed voiding (contracted bladder), urinary frequency (diurnal and nocturnal frequency), infection (pyuria, which is the presence of pus in the urine), and pain.  The Veteran's representative argues that it is beyond doubt that at the time of the December 1952 rating decision the Veteran had been diagnosed with a contracted bladder neck and a urethral stricture (both obstructions to normal urination), requiring him to urinate frequently (every half hour), with pain (dysuria).  The Veteran's representative further argues that even under Diagnostic Code 7512 alone, the Veteran was entitled to a minimum of a 40 percent rating for severe cystitis, with urination at intervals of one hour or less and a contracted bladder.  The Veteran's representative further notes that the Veteran also had hydronephrosis, which did not affect his kidney function but did result in frequent attacks, requiring catheterization.

The Veteran's representative further argues that the Veteran was entitled to a rating for this sexual dysfunction as sexual dysfunction was not a rating criteria for cystitis under Diagnostic Code 7512 and would not violate the rule against pyramiding.  

On September 1, 1953, the Veteran was awarded an evaluation of 20 percent disabling, effective April 27, 1952, pursuant to Diagnostic Code 7526 for prostatic resection.

In 1953 the Schedule for Rating Disabilities (1945 Edition) under Diagnostic Code 7526 prostate gland, resection or removal, was to be rated as cystitis in accordance with severity; minimum rating, 20 percent.  Diagnostic Code 7512 cystitis, chronic, a noncompensable rating was assigned for mild, a 10 percent rating was assigned for moderate; pyuria, with diurnal and nocturnal frequency; a 20 percent rating was assigned for moderately severe; diurnal and nocturnal frequency with pain, tenesmus; a 40 percent rating was assigned for severe; urination at intervals of one hour or less; contracted bladder; and a 60 percent rating was assigned when incontinence exists, requiring constant wearing of an appliance.

Review of the claims file reveals that at the time of the September 1, 1953, RO rating decision service treatment records, the report of a VA medical examination dated in November 1952, and a statement from a private physician dated in August 1953 were of record.

The Veterans service treatment records reveal that the Veteran was treated for chronic prostatitis and stricture of the urethra.  In November 1950 the Veteran was diagnosed with urethritis and stricture of the urethra.  In May 1951 the Veteran was diagnosed with urethral stricture.  The Veteran underwent a transurethral resection of the bladder neck tags in July 1951.  A statement from a physician dated in November 1951 indicates that the Veteran underwent two transurethral prostatic resections.  Medical Board Proceedings dated in December 1951 reveal diagnosis of prostatitis, chronic; cystitis, chronic; and retrograde ejaculation into urinary bladder.

A clinical abstract dated in December 1951 indicates that the Veteran had reported hematuria, diminution in the size and force of his urinary stream, nocturia, two times, dysuria, and diurnal frequency every half hour.  The Veteran was noted to have undergone a resection of the bladder neck.  The Veteran was noted to have gotten married and in an attempt to have intercourse with his wife he had a very painful dry ejaculation.  Following intercourse he had a period of burning on urination and pyuria which responded well to antibiotics.  It was noted that because of recurrent dysuria and pyuria the Veteran was again seen by the genitourinary consultant and that it was felt that most of his sexual and urinary functions, which can be attributed in part to his previous disease infection and in part to his physical condition, considered surgery inadvisable and believed that he should be discharged from active service.  A Physical Evaluation Board was recommended.

In March 1952, a Physical Evaluation Board recommended that the Veteran be discharged from service due to resection of the prostate with retrograde ejaculation and chronic cystitis.  He was given a disability discharge for the genitourinary conditions in April 1952.

Upon examination in November 1952 the Veteran was noted to have a history that dated back to September 1947, about two weeks after induction into service, he was hospitalized for the condition and later returned to duty.  He was sent to Japan where he had approximately eight hospitalizations because of urethral discharge and dysuria.  He was sent back to the states and hospital at Camp Atterbury in November 1950.  He returned to duty after fourteen days.  He was hospitalized at Camp Breckenridge, Kentucky in April 1951 for hematuria and was transferred to Valley Forge where he was treated and cystoscoped in May 1951.  He was recytoscoped in July 1951 and returned to duty in August 1951.  Later rehospitalization at Fort Monroe, Virginia because of malaise, arthralgia, and anorexia and remained in the hospital for treatment until discharge from service.  

The Veteran complained that he suffered from painful urination, some frequency, and considerable difficulty with urination.  

It was noted that in 1947 the Veteran developed pain in both testicles and urethral discharge.  He was treated with sulfa.  Upon subsequent recurrence of the symptoms he was treated with cytoscopy and transurethral resection on two occasions with the last being in July 1951.  He had some impotence and burning in the perineum during intercourse.  He had retrograde ejaculation.  There were no urinary symptoms except nocuria one to two times.  Physical examination revealed urinalysis considered within normal limits and normal external genitalia.  The prostate was normal in size and was moderately firm by rectal examination.  The examiner was unable to obtain secretion.

The Veteran was diagnosed with residuals of transurethral resection.  

A statement from Dr. M.G., dated in August 1953, reveals that the Veteran had chronic cystitis as a result of prostatic resection in 1951.  The Veteran was also noted to have chronic prostatitis and to be sterile as a result of his surgery.  Urinalysis was noted to show blood in the bladder.

Based upon the evidence and law as it existed before the RO in September 1953, the Board finds a tenable basis for the RO's denial of assignment of multiple diagnostic codes for the Veteran's genitourinary disability.  In essence the Veteran's representative has argued that RO improperly weighed the facts in failing to assign multiple diagnostic codes and in assigning the Veteran a 20 percent evaluation for his prostatitis; however, the Board notes that this may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

Consideration of assignment of separate ratings for multiple associated manifestations of a service-connected disability under the then applicable rating schedule prescribed the avoidance of evaluation of the same disorder under more than one diagnosis.  See Paragraph 14, General Policy in Rating Disability, VA Schedule for Rating Disabilities (1945 Ed.).  Notably, the RO found in December 1952 that the Veteran was treated extensively in service beginning in December 1947 for an infective condition of the bladder and prostate (the diagnosis not being clear) by surgical excision of the prostate.  Appendectomy was done in June 1948.  Examination was noted to reveal a normal prostate, no evidence of cystitis and no urinary dysfunction.  The rating decision assessed the Veteran with prostatitis and cystitis (not found of the last examination) and assigned a noncompensable evaluation.  Subsequently, the September 1953 RO decision finding CUE found that the Veteran was treated for prostatitis during peacetime service and had a prostate resection in July 1951.  The RO granted an evaluation of 20 percent disabling effective April 27, 1952.  Thus, the RO considered the availability of compensation for the identified existing disorders, and ruled out anything more than a single rating as at the time of the rating prostatitis and cystitis were rated together.  This essentially involved a decision on how to best apply the dispositive law to the case facts, and does not constitute the type of undebatable and manifest error that would demonstrate CUE.  The RO's rating decision comported with the "anti-pyramiding" provision of Paragraph 14. 

In addition, it was not until 1993 that the then long-standing proscription on "pyramiding" was modified by judicial precedent.  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  It is well-settled that in the evaluation of CUE claims, only the law applicable at the time of the challenged rating decision is to be considered in determining whether such error occurred.  Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (As to requirements to set forth detailed statements of reasons and bases for decisions); Palmer v. Nicholson, 21 Vet. App. (2007) (As to what constituted valid notice of disagreement at time of challenged rating decision).

Therefore, the motion to revise or reverse the September 1, 1953, RO rating decision that denied assignment of multiple diagnostic codes for the the Veteran's genitourinary disability based upon non-overlapping genitourinary symptoms, is denied.

B.  November 19, 1974

The Veteran contends that a November 19, 1974, rating decision is the product of CUE in that it combined the service connected disability of prostatic resection with urinary tract infection with anxiety and history of conversion reaction and continued a 20 percent rating rather than separately evaluating the Veteran's anxiety and history of conversion reaction.

As discussed above, the Veteran's service treatment records reveal that the Veteran was treated for prostate and bladder infections as well as urethritis and stricture of the urethra and was eventually discharged from service due to disability.

The service medical records further reveal diagnoses of immaturity symptomatic habit reaction, enuresis nocturna, chronic, severe and conversion reaction.

December 1952 and October 1955 examination reports indicate "normal" in the area for neurological and psychiatric conditions.

A December 1955 rating decision found the Veteran was sterile due to the transurethral resection of the prostate and granted special monthly compensation based on loss of use of a creative organ.

Medical records show periodic treatment in subsequent years for the genitourinary condition.  The evaluations assigned by the December 1955 rating decision were continued for many years.

A VA examination was conducted in May 1974.  The general physical examination was noted to have been within normal limits; and postoperative transurethral resection of the prostate was diagnosed.  A VA psychiatric examination was also conducted in September 1974.  The Veteran stated he worried about his prostate problem and the impairment it had on his sex life.  He was not psychotic, not intellectually deteriorated, and not depressed.  He was not hospitalized for nervous condition but had had been taking Valium and Librium capsules.  He appeared tense and greatly concerned about his genitourinary symptoms.  Anxiety neurosis was diagnosed.

A medical affidavit dated in June 1974 revealed that the Veteran complained of nervousness which started years prior and was getting progressively worse.  

In a November 19, 1974, rating decision, the RO granted urinary tract infection as related to the Veteran's service-connected prostatic resection and granted secondary anxiety.  These disabilities were associated with his prostatic resection and the evaluation of 20 percent disabling was continued.  The RO essentially found there was a single disability entity (described as prostatic resection with urinary tract infection, and with secondary anxiety and a history of a conversion reaction), and a 20 percent rating for this disability was continued.  The Veteran was notified of this decision but did not perfect an appeal; thus, this decision is final based on the evidence then of record.  See 38 C.F.R. § 19.118 (1974).

The Board finds that the November 1974 RO rating decision is not the product of CUE.  At the time of the November 1974 RO rating decision, the medical evidence of record indicated that the Veteran was experiencing a mild anxiety disorder that was related to his service-connected genitourinary disorder.  There was evidence that the Veteran was taking Valium for anxiety and other medication for urinary tract infection.  The RO, in essence, concluded that the record did not support a separate disability evaluation for anxiety as the Veteran's "complaints were related to the GU system."  

38 C.F.R. § 4.10 (1974) provides, in part, that the:

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, according to the general or localized effects of disease or injury, to function under the circumstances of ordinary activity, that is, in daily life including employment.

38 C.F.R. § 4.14 (1974) provides that the evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service-connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided (emphasis added).  

In the Veteran's case, his current contentions amount to a disagreement as to how the RO should have evaluated the evidence, arguing that the medical evidence warranted a different outcome, namely that the evidence at that time supported the grant of separate evaluations for his genitourinary and anxiety disabilities.  However, the Board finds that these arguments do not suffice to establish CUE.  There is no indication of record that the RO did not properly consider all evidence before them in 1974, nor that they did not properly apply the appropriate laws and regulations to the Veteran's claim.  The Veteran was provided with the opportunity to appeal the November 1974 rating decision, and he did not do so, allowing the rating decision to become final.  He has failed to establish that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  See Russell, supra.

Thus, the Board finds that the Veteran has not alleged any error(s) that are the kind of error that would be CUE on its face.  See Fugo, 6 Vet. App. at 44.  Rather, the appellant is effectively asserting disagreement with how the RO evaluated the facts before it in November 1974, specifically the finding that the Veteran's organic and psychiatric disabilities were properly rated as a single disability.  Such is inadequate to raise a CUE claim.

When the determinative issue is "not evidentiary but legal, i.e., has the appellant complied with the legal requirements to plead a CUE claim," and the appellant has failed to meet the legal requirement, the claim must be denied.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The motion to revise or reverse the September 1, 1953, RO rating decision that denied assignment of multiple diagnostic codes for the Veteran's genitourinary disability based upon non-overlapping genitourinary symptoms, is denied.

The motion to revise or reverse the November 19, 1974, rating decision that combined the service-connected disability of prostatic resection with urinary tract infection with anxiety and history of conversion reaction and continued a 20 percent rating, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


